Citation Nr: 1024939	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-03 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to April 
1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The case was remanded by the Board in October 2008 for additional 
VCAA notice and for VA examination and medical nexus opinion.  
The development was completed, the issue readjudicated, and the 
case was returned to the Board. 


FINDING OF FACT

The Veteran' complaints of joint pain of the wrists, ankles, and 
big toes in service represent the onset of gout.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, gout that 
manifests in joint pain of the wrists, ankles, and big toes was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Inasmuch as the service connection 
benefit sought is being granted, so the claim is fully 
substantiated, no further discussion is required to explain how 
VA complied with VCAA duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a compensable 
degree in a specified period of time after service (one year for 
arthritis).  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of current disability; 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. West, 
12 Vet. App. 247 (1990).   The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and an evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. 
§ 3.303(a).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for Gout

The Veteran is claiming service connection for gout.  He contends 
that multiple joint pains in service reflect the onset of gout in 
service that was later diagnosed as gout. 

The evidence in this case includes the Veteran's service 
treatment records (STR), private treatment records, and VA 
outpatient treatment records.  Review of the STRs shows that 
while on active duty the Veteran had complaints of pain in 
various joints, including the knees, back, right ankle and right 
wrist.  On examination for separation from service in September 
1989 the Veteran had complaints of pain in both wrists, both 
knees, the right ankle, and back, and complained of leg cramps.  

VA outpatient treatment records show that gout was first 
diagnosed after service in September 1990.

On May 1991 VA examination, laboratory testing included a reading 
for uric acid of 8.4 mg/dl.  (Normal is listed as between 3.9 and 
9.0 mg/dl.)  Additional treatment records show that the Veteran 
continued to receive medical treatment for gout.  

A laboratory study in October 1999 showed a uric acid level of 
9.4 mg/dl, which was considered elevated.  (Normal is listed as 
between 2.7 and 9.2 mg/dl).  

A VA compensation examination was conducted by VA in March 2009.  
At that time, the Veteran's computer medical records were 
reviewed.  The Veteran reported having been diagnosed with gout 
in the late 1980s and that over the years he had had recurring 
pain in the wrist, knees, ankles and both big toes.  The Veteran 
related that the onset of gout had occurred at least two years 
prior to the examination for separation from service and, 
therefore, the symptoms described on that examination report 
would not be the initial manifestation of gout.  He reported that 
he was currently on medication for gout, and had only slight pain 
in both big toes, the metatarsal phalangeal joint areas.  

Examination in March 2009 showed bilateral hallux valgus 
deformity of the big toes and slight swelling of the right big 
toe metatarsal phalangeal joint.  There was no tenderness to 
palpation, swelling, deformities or inflammation involving the 
wrists, knees or ankles.  The diagnosis was gout.  The VA 
examiner opined that the pains in the wrists, ankles, and both 
big toes were most likely related to gout.  While the examiner's 
opinion also included knee pains, as explained above, the Veteran 
is already service-connected for knee disabilities that are rated 
based on limitation of motion, which includes limitations due to 
knee pain.  A grant of service connection for gout of the knees 
would constitute pyramiding in violation of 38 C.F.R. § 4.14.  
The VA examiner noted that the Veteran's uric acid level had been 
taken in February 2009 and was normal at that time.  

The March 2009 VA examiner also opined that the Veteran's 
complaints of recurring back pain and leg cramps were not related 
to gout.  Although the VA examiner expressed this opinion by 
stating that relating the "recurring back pain and leg cramps to 
gout would be speculative," the context of this statement, 
following the same examiner's affirmative opinion relating pains 
of the wrist, ankles, and toes to gout that started in service, 
reflects that the examiner was disassociating the back pain and 
leg cramps from gout.  The context of this opinion also includes 
the service treatment record and examination history of symptoms 
in service that do not include the back and leg cramps.  

The March 2009 VA examiner's nexus opinion is also consistent 
with the March 2010 private medical opinion that did not included 
any history, complaints, or findings of back or leg cramp 
symptoms, and which nexus opinion relating other specific joint 
symptoms to gout, did not include in the opinion that back pain 
or leg cramps were symptoms related to gout.  In the March 2010 
statement, the private physician who has been treating the 
Veteran since January 2008 wrote that, after review of the 
Veteran's military records, it was his opinion that the episodes 
of frequent knee pain, wrist pain, ankle pain and foot pain "may 
be related to gout."  

It is initially noted that service connection for bilateral knee 
disabilities and the residuals of a right ankle injury has been 
established and that consideration of service connection for gout 
in these joints would constitute pyramiding.  See 
38 C.F.R. § 4.14 (2009) (both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the evaluation 
of the same manifestation under different diagnoses are to be 
avoided). 

While gout was not diagnosed in service, two opinions have been 
submitted that can be read as providing some support of the 
Veteran's claim on the question of relationship of gout to 
service that is sufficient to place the evidence in at least 
relative equipoise in this case.  The VA physician in March 2009, 
while opining that gout was not the cause of the Veteran's leg 
cramps and back disability, otherwise indicated that the 
Veteran's complaints in service otherwise could mark the onset of 
the disease in the wrist, ankles, and big toes.  The private 
physician, in March 2010, opined that the wrist, ankle, and foot 
pains of which the Veteran complained in service "may be related 
to gout."  While these opinions are individually equivocal, when 
combined with the other evidence of record, including the service 
treatment record evidence of various joint pains in service, the 
Veteran's assertions regarding symptoms in service and after 
service, and high normal reading for uric acid of 8.4 mg/dl noted 
in May 1991 are sufficient to raise 


a reasonable doubt regarding the onset of gout in service.  
Resolving reasonable doubt in the Veteran's favor, service 
connection for gout manifesting multiple joint pain of the 
wrists, ankles, and big toes is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for gout manifesting joint pain of the wrists, 
ankles, and big toes is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


